Mb. Justice Fbanoo Soto
delivered the opinion of the court.
This is an appeal from a judgment imposing on the ac*49cused a fine of forty dollars, or one day in jail for each dollar not paid, for having violated section 450 of the Penal Code.
The important error assigned by the appellant and admitted by the Fiscal refers to the lack of jurisdiction of the trial court because the place where the offense was committed does not appear to have been shown.
The evidence showed that the accused received a weekly salary for selling bread from a certain bakery and that during the week from the 13th to the 19th of July, 1925, he sold 365' pounds of bread and appropriated to his own use the proceeds of the sales. The evidence showed nothing, not even by inference, of the place where the bakery was located, or where the accused appropriated the money. See the case of People v. Canales, 34 P.R.R. 378.
The judgment appealed from should be reversed and the defendant discharged.